                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


DANIEL C. WENDT,

                  Plaintiff,

      v.                                         Case No. 18-cv-1329-pp

PROSHIP, INC.,

                  Defendant.


  ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION TO REMAND
             CASE TO STATE COURT (DKT. NO. 22)


      On July 26, 2018, the plaintiff filed a complaint in Waukesha County

Circuit Court. About a month later, the defendant filed a notice of removal

under 28 U.S.C. §§1332, 1441 and 1446. Dkt. No. 1. In anticipation of the Rule

16 scheduling conference, the court ordered the defendant to show cause why

this federal court had subject-matter jurisdiction under 28 U.S.C. §1332. Dkt.

No. 21. Three days later, the defendant filed an unopposed motion to remand

the case to Waukesha County Circuit Court. Dkt. No. 22. The motion indicated

that after discussion, the parties had agreed that the court should remand the

case. It concluded that the parties “hereby stipulate that the case be remanded

to Waukesha County Circuit Court.” Id. at 2.

      The court GRANTS the defendant’s unopposed motion to remand. Dkt.

No. 22. The court ORDERS that the clerk’s office shall REMAND this case to

the Circuit Court for Waukesha County Wisconsin (Daniel C. Wendt v. ProShip,


                                       1
Inc., Case No. 2018CV1347), effective immediately. The clerk’s office shall

CLOSE this federal case upon remand.

      Dated in Milwaukee, Wisconsin this 26th day of November, 2018.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                       2
